Citation Nr: 1433651	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  07-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 1999; he retired after serving over 20 years on active duty. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the reopening of a previously denied claim for service connection for a left knee disability. 

In a May 2010 decision, the Board reopened the claim and remanded it for additional development. 

In a February 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to service connection for a left knee disability, be vacated and remanded.  A May 2013 Court Order granted the motion.

In December 2013, the Board remanded the case for additional development.


FINDING OF FACT

The Veteran has a current diagnosis of chronic degenerative joint disease of the left knee; a private physician indicated that his review of MRI film in 2005 showed degenerative changes in the left knee; the Veteran reported a six month history of left knee pain on VA examination in February 1999 (while still on active duty); and he has reported a continuity of symptomatology of left knee pain dating from service to the present.  






CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.303(a); as such, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology (for arthritis) or evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran retired after 22 years of active service.  Review of his service treatment records does not reveal any complaints of, treatment for, or diagnosis of, any knee disorders during active service.  In October 1998, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's lower extremities revealed that they were "normal."  No abnormality of the Veteran's knees was noted on examination.  On the accompanying report of medical history the Veteran reported "right knee hurts when I run."  However in block 11 of the medical history he did not report any history of "trick" or locked knee." 

In February 1999, a VA Compensation and Pension examination of the Veteran was conducted; this was prior to his separation from active duty in May 1999.  The Veteran reported a six month history of left knee pain.  He reported that he had pain in both knees with running and climbing stairs.  He denied any history of instability, licking, swelling or inflammation of the knees.  He indicated that he had not sought treatment.  Physical examination revealed gait, posture, and balance were all normal.  Examination of the knees revealed them to be symmetrical with no swelling, inflammation , tenderness, or effusion.  Testing revealed no crepitus, locking, tenderness, or instability.  X-ray examination of both knees revealed normal findings.  Range of motion testing revealed a full range of motion of both knees from 0 to 130 degrees.  The diagnosis was "history of recurrent, bilateral knee pain (no disease found)." 

A series of treatment records dated in 2005 reveal that the Veteran sought treatment for complaints of knee pain from a Dr. Beal.  In June 2005, the Veteran complained of bilateral sharp knee pain which he indicated began in the prior few months.  His primary concern was current left knee pain.  He ambulated with two point gait with full-weight bearing, no limping, and no need of walking aids.  Physical examination of the left knee revealed good position and alignment.  Gross stability was good along with good flexion and extension.  Minimal crepitus was noted but there was no effusion and the patella was not irritable.  McMurry testing was equivocal.  Dr. Beal noted that his review of a plain MRI film showed some mild arthritic change.  

An outpatient treatment record dated July 2005 reveals that the Veteran returned for follow-up.  The noted history at this time was that the Veteran "has been treated for tricompartmental arthritis to his left knee.  He has slight difficultly with his left knee."  Physical examination of the left knee was essentially identical to the findings in June 2005 and revealed no noted abnormalities.  Nevertheless, the diagnosis was tricompartmental arthritis of the left knee and treatment with Hyalgan injections was commenced.  An August 2005 treatment record reveals an identical diagnosis and treatment of tricompartmental arthritis of the left knee and continued treatment with Hyalgan injections. 

As a military retiree, the Veteran receives much of his post-service medical treatment from service department medical facilities.  These medical records reveal a January 2006 treatment record which indicates a diagnosis of "osteoarthritis knee" on a problem list. 

In June 2010, post-service Army treatment records reveal that the Veteran reported being diagnosed with arthritis of the knees approximately 5 years earlier and that he had a recent increase in bilateral knee pain.  X-ray examination of both knees was conducted and was negative for any abnormalities.  The radiology reports indicated the anatomic alignment of both knees with the joint spaces well maintained and not evidence of effusion.  The examining radiologist's report was "negative" series of both knees. 

On VA examination in July 2010, the Veteran reported a history of knee pain with running and physical fitness training late in his period of active service.  He reported that he was "told he had arthritis in knees."  The history of treatment with knee injections in 2005 was also noted.  The Veteran reported giving way, pain, stiffness, weakness and tenderness of the knees, along with instances of locking a few times a year.  Physical examination revealed no evidence of any abnormities of either knee.  There was no evidence of pain, stiffness, weakness, tenderness or instability of either knee.  Range of motion testing of both knees was conducted and revealed extension to 0 degrees and flexion to 90 degrees of both knees with no indication of any pain on motion.  The examiner reviewed the findings of the June 2010 x-ray examinations of the Veteran's knees which indicated normal findings.  The examination report also contained the findings from an October 2005 MRI examination that noted a "possible partial tear versus strain involving the anterior and posterior cruciate ligaments" of the left knee.  After a full review of all the radiology report data, and in light of a fully normal physical clinical examination, the diagnosis was a "normal examination" with degenerative joint disease, arthritis, of the knees not being found. 

A July 2010 MRI examination of the left knee revealed no evidence of "acute ligamentous or meniscal injury of the left knee." 

A December 2010 orthopedic outpatient treatment record indicated follow-up for bilateral knee pain.  A history of arthritis of the knees was noted on the Veteran's medical problem list.  The Veteran reported a history of bilateral knee pain dating back to service with no history of injury, swelling, or instability.  Physical examination of both knees was normal.  No abnormities of any kind were noted on physical examination.  The diagnosis was "osteoarthritis" of the knees, and MRI examination was ordered.  A January 2011 treatment record reveals that the physician reviewed the MRI examination results indicated above instead of obtaining new MRI examination of the knees.  The physician noted that the reports revealed a normal left knee. 

In May 2011, a private physician noted that the Veteran has "bilateral knee arthritis shown on MRI.  Arthritis probably manifested while in the military." 

On VA examination in April 2014, the Veteran reported a history of gradual onset of left knee pain with running during service.  The pain had gotten worse in approximately 2006-07.  He denied any past or present direct left knee trauma.  He currently perceived puffiness in the left knee as well as constant left knee pain of variable intensity.  The examiner noted that she reviewed the claim file, including the prior VA examination reports as well as the private medical records.  The examiner diagnosed chronic left knee degenerative joint disease.  It was her opinion that the Veteran's current left knee disability was less likely than not incurred in or caused by the claimed ins-service injury, event, or illness; and that it was also not likely that his left knee arthritis became manifest within one year of separation from service.  She noted the normal left knee findings at separation from service; the normal examination on VA examination in February 1999; the treatments for knee pain beginning in 2005; the X-ray and MRI evidence of record:

There is no evidence found in records reviewed for evaluation and treatment of chronic left knee arthritis or degenerative joint disease during military service.  The left knee diagnosis of osteoarthritis and tricompartmental arthritis was made by several treating orthopedists, without radiographic confirmation of the arthritis, beginning in 2005 and continuing to date according to the Veteran's history on today's exam.  It was not until 2013, that there was radiographic confirmation of mild degenerative changes in tricompartmental portion of the left knee.  Even though radiographic changes will lag behind symptomatic joint arthritis symptoms based on medical literature, the evidence of a mild degree of arthritis on X-ray in 2013 does not support a chronic long-standing condition of degenerative changes for the left knee beginning during military service which ended in 1999, or degenerative changes occurring within one year from separation from service in 2000.  

It is more likely that this Veteran's left knee degenerative changes are the result of an ongoing process of natural aging.  There is no history to support direct post-traumatic left knee arthritis.

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


The Board finds that the April 2014 VA examiner's opinion that it was less likely than not that the currently diagnosed degenerative joint disease of the left knee was incurred in or caused by the claimed ins-service injury, event, or illness, to be less than persuasive in that it mischaracterizes the medical evidence of record.  Specifically, the VA examiner states that the "left knee diagnosis of osteoarthritis and tricompartmental arthritis was made by several treating orthopedists, without radiographic confirmation of the arthritis, beginning in 2005" and that it was "not until 2013, that there was radiographic confirmation of mild degenerative changes in tricompartmental portion of the left knee."  This fails to account for the statement by Dr. Beal in 2005 that his review of a plain MRI film showed some mild arthritic change.  Given that there was evidence, specifically noted by the Board in its remand instruction, of objective findings of arthritis as early as 2005, the April 2014 examiner's conclusion, based on a belief that it was not until 2013 that that there was radiographic confirmation of mild degenerative changes in the left knee, cannot be used against the Veteran's claim.

The Veteran has a current diagnosis of chronic degenerative joint disease of the left knee.  A private physician indicated that his review of MRI film in 2005 showed degenerative changes in the left knee.  The Veteran reported a six month history of left knee pain on VA examination in February 1999 (while he was still on active duty).  He has reported a continuity of symptomatology of left knee pain dating from service to the present.  Accordingly, service connection for a left knee disability, diagnosed as degenerative joint disease, is warranted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


